Citation Nr: 0517562	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the Board of Veterans' Appeals has jurisdiction over 
Department of Veterans' Affairs Regional Loan Center's 
mortgage foreclosure and the authority to reinstate a 
mortgage that is in default.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a Department of Veterans Affairs (VA) Regional Office 
(RO) Loan Center's decision to foreclose a mortgage and not 
to reinstate a mortgage loan in default.  

The Board issued a decision on November 8, 2004, determining 
that it did not have jurisdiction over VA Regional Loan 
Center's mortgage foreclosure and the authority to reinstate 
a mortgage that is in default.  So the Board dismissed the 
appeal.

The veteran appealed the Board's decision to The United 
States Court of Appeals for Veterans Claims (Court).  
Because, however, he subsequently moved to dismiss the 
appeal, the Court entered an Order in February 2005 
dismissing it.

Then, in March 2005, the veteran filed a Motion for 
Reconsideration of the November 8, 2004, Board decision - 
stating that he had requested a hearing prior to that 
decision but was not given this opportunity to testify in 
support of his claim.

The veteran since has been provided this opportunity.  He had 
a videoconference hearing on May 31, 2005, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

The Board since has vacated its prior decision (under 
separate cover), so this decision will replace it to consider 
the veteran's additional hearing testimony, etc.

The Board advanced this case on the docket (AOD) pursuant to 
38 U.S.C.A. § 7107 amd 38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  The veteran received a VA loan guaranty benefit and 
obtained a home loan from a private lender and VA guaranteed 
the mortgage on the property.

2.  The veteran defaulted on the loan and VA provided the 
discretionary refunding twice to him, and he rejected a third 
offer.

3.  VA scheduled the loan for foreclosure.


CONCLUSION OF LAW

A determination to foreclose a loan and not to reinstate a 
mortgage in default, by Regional Loan Center personnel, does 
not involve questions of fact or law related to the provision 
of benefits to veterans within the meaning of the 
jurisdictional authority of the Board.  38 U.S.C.A. 
§§ 511(a), 7104 (West (2002); 38 C.F.R. § 20.101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), which was signed 
into law on November 9, 2000, is inapplicable where the law, 
not the factual evidence, is dispositive of the appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VA is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."); Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (because the law as mandated by statute, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable); Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000) (holding that VCAA did not affect federal statute 
that prohibits payment of interest on past due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002).



Factual Background

In 1995, the veteran received a VA loan guaranty benefit and 
obtained a home loan from a private lender.  VA guaranteed 
the mortgage on the property.

In October 1996, the private lender notified VA Loan Guaranty 
Service that the veteran's account was delinquent.  VA 
assisted the veteran in establishing a replacement loan with 
the private lender, but after making several payments, 
the repayment plan was broken and the loan remained 
delinquent for the January 1, 1997 installment and subsequent 
installments.

In August 1998, VA purchased by refunding the private lender 
the unpaid balance of the obligation, plus accrued interest, 
and received an assignment of the loan and security.  VA 
reamortized the loan, with the arrearages added to the 
outstanding principal amount and the veteran was given a new 
start with the payments.  Once VA purchased the unpaid 
balance of the loan, plus accrued interest, and received the 
assignment of the loan and security, the loan was no longer a 
guaranteed loan.  The loan and security became part of VA's 
own portfolio.

Payments on the reamortized loan were to begin on September 
1, 1998, and to be made to VA's portfolio loan servicer, 
Season's Mortgage Group (SMG).

In February 1999, the veteran informed SMG that he was trying 
to refinance the loan through a private lender.  He was 
advised by SMG to keep making the required payments, but he 
advised SMG personnel that he did not anticipate making any 
further mortgage payments until after the new loan closed.  
In August 1999, the private lender notified SMG personnel 
that the refinanced loan had been denied because of the 
delinquency on the current VA loan.  Then, SMG personnel 
assisted the veteran in seeking alternative financing, as 
well as proposing a second modification of the delinquent 
refunded loan to allow him to retain ownership of 
his property.

SMG modified the delinquent loan in April 2000 by adding the 
installment and escrow arrearages to the outstanding 
principal, which resulted in a second new start for the 
veteran.

In January 2001, VA's portfolio loan servicing contract was 
transferred from SMG to Countrywide Home Loans, Inc. (CHL), 
which reviewed and analyzed VA's portfolio accounts.  CHL 
personnel determined the veteran's loan had an escrow 
shortage that meant he had to increase his monthly payment in 
order to repay the escrow shortage over a two-year period.  
But he was unable to make timely and consistent payments.  
CHL personnel assisted him in seeking alternative financing, 
but none was obtained.

In December 2001, CHL received authorization form the VA 
Regional Loan Center to modify the loan for a third time.  
However, the veteran refused to sign the modification 
agreement because he wanted CHL to reduce the interest rate.  
When VA Central Office learned that the loan was still past 
due for the July 1, 2001, payment, VA Central Office 
personnel's initial reaction was to advise CHL to terminate 
modification procedures and commence foreclosure of the loan.

After considering inquiries from federal legislators, VA 
offered the veteran a third opportunity to modify the loan 
and reduced the interest rate, as he had requested, to allow 
him to maintain the payments on the loan and retain ownership 
of the property.  However, after sending the veteran several 
modification agreements, he refused to sign any of them.  The 
loan was then scheduled for foreclosure, but the foreclosure 
was not held because the veteran contested the foreclosure.  
Following review of the record by RO and CHL personnel, a 
decision was made to proceed with the foreclosure 
proceedings. 

In December 2003, the veteran filed an Adversarial Proceeding 
against VA and CHL to stay foreclosure in the United States 
Bankruptcy Court.  At the same time, he requested that the RO 
reinstate a guaranteed home loan and halt all foreclosure 
proceedings.  Following hearings, the Chief Judge of the 
Bankruptcy Court granted CHL's motion for relief from the 
automatic stay to allow foreclosure, effective July 1, 2004.  
In August 2004, the Chief Judge denied the veteran's request 
for reconsideration of the motion granting CHL relief from 
the stay, and the foreclosure was scheduled for August 25, 
2004.  Then the veteran filed a Chapter 13 petition with the 
Bankruptcy Court, forcing postponement of the foreclosure.

On file is a copy of a March 2005 Order of the United States 
Bankruptcy Court for the District of New Hampshire providing 
a relief from stay to the veteran for the purpose of 
litigating all matters related to his current appeal.

During his May 2005 videoconference hearing, the veteran 
testified that his financial problems began with a false 
credit report 10 years earlier.  See page 5 of the transcript 
of the proceeding.  He also said a lengthy delay by VA 
in adjudicating his claim for compensation further compounded 
his financial problems, as the retroactive award he finally 
received was long after it was needed.  See Page 6.  He went 
on to testify that several financial servicing organizations 
made mistakes in processing his loan.  See Page 14.  So he 
believes these mitigating circumstances, in the sense of 
fairness, require reinstating his initial mortgage loan at a 
low interest rate.

Analysis

Concerning the Board's jurisdiction, 38 C.F.R. § 20.101(c) 
provides that: 

All claimants have the right to appeal a 
determination made by the agency of original 
jurisdiction that the Board does not have 
jurisdictional authority to review a particular 
case.  Jurisdictional questions which a claimant 
may appeal, include, but are not limited to, 
questions relating to the timely filing and 
adequacy of the Notice of Disagreement and the 
Substantive Appeal. 



Under 38 C.F.R. § 20.101(d): 

The Board may address questions pertaining to its 
jurisdictional authority to review a particular 
case, ... at any stage in a proceeding before it, 
regardless of whether the agency of original 
jurisdiction addressed such question(s).  When 
the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, 
all parties to the proceeding and their 
representative(s), if any, will be given notice 
of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on 
which such notice is mailed to present written 
argument and additional evidence relevant to 
jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  
The date of mailing of the notice will be 
presumed to be the same as the date stamped on 
the letter of notification.  The Board may 
dismiss any case over which it determines it does 
not have jurisdiction.  

Here, the veteran and his representative have been on notice 
since at least the November 2004 Board decision (albeit since 
vacated) that the initial question for consideration by the 
Board is whether it has jurisdiction in this case.  Indeed, 
the issue before the Board in November 2004 was phrased to 
specifically address this point.  And a March 2005 Motion for 
Reconsideration filed by the veteran's representative also 
phrased the issue before the Board as it was stated in that 
November 2004 Board decision.  Moreover, there was further 
discussion of the Board's jurisdiction (or perhaps lack 
thereof) during the May 2005 videoconference hearing.  So 
further compliance with the procedural steps in 38 C.F.R. 
§ 20.101(d) would serve no useful purpose since both the 
veteran and his representative are already well aware that 
the Board's essential jurisdiction in this case is the 
threshold consideration.  That is to say, only if it is 
determined the Board has jurisdiction to consider the merits 
of this appeal would the Board, in turn, need to discuss the 
purported mitigating circumstances, specific loan amounts and 
interest rates, relative fault of the veteran and VA, etc., 
cited by him and his representative during the 
videoconference hearing.  Because absent any jurisdiction to 
consider the claim, those matters ultimately are merely 
inconsequential.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

"The Board has jurisdiction to review all questions in a 
matter which under 38 U.S.C. § 511(a) is subject to decision 
by the Secretary.  See 38 U.S.C. § 7104(a)."  Werden v. 
West, 13 Vet. App. 463, 467 (2000).

38 U.S.C.A. § 7104(a) provides that:

All questions in a matter which under section 
511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal 
to the Secretary.  Final decisions on such appeals 
shall be made by the Board.  Decisions of the 
Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence 
and material of record and applicable provisions 
of law and regulation.

38 U.S.C. § 511(a) states that: 

The Secretary shall decide all questions of law 
and fact necessary to a decision by the Secretary 
under a law that affects the provision of benefits 
by the Secretary to veterans or the dependents or 
survivors of veterans. 



The implementing regulation is 38 C.F.R. § 20.101(a), which 
provides that:  

All questions of law and fact necessary to a 
decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits 
by the Secretary to veterans or their dependents 
or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made 
by the Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable 
statutes, the regulations of the Department of 
Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans 
Affairs.  Examples of the issues over which the 
Board has jurisdiction include, but are not 
limited to, the following: 

(18) Basic eligibility for home, condominium and 
mobile home loans as well as waiver of payment of 
loan guaranty indebtedness (38 U.S.C. chapter 37, 
38 U.S.C. 5302)

If the Board has jurisdiction over an issue, it must exercise 
that jurisdiction.  DeSousa v. Gober, 10 Vet. App. 461, 468 
(1997).  

In Werden v. West, 13 Vet. App. 463 (2000), the Court held 
that: 

If a decision is committed by statute to the 
Secretary's discretion, and where by statute or 
regulation there exists a judicially manageable 
standard limiting the Secretary's discretion, the 
Board must review the Secretary's decision to 
insure that it was made within the statutory or 
regulatory confines.  []  However, where a 
decision is committed to the discretion of the 
Secretary and no manageable standards exist to 
evaluate that decision, the decision is committed 
to the Secretary's discretion absolutely, and the 
Board lacks jurisdiction to review such a 
determination.

Werden, Id. (citing Meaking v. West, 11 Vet. App. 183, 186 
(1998); Scott v. Brown, 7 Vet. App. 184, 189 - 90); Willis v. 
Brown, 6 Vet. App. 433, 435 - 36 (1994); and Malone v. Gober, 
10 Vet. App. 539, 544 - 45 (1997)).  

The Court in Werden, Id., further stated that: 

Where the decision is absolutely discretionary, it 
is impossible for the Board to certify whether the 
necessary facts existed to satisfy the applicable 
law.  See Heckler v. Chaney, 470 U.S. 821, 830 
(1985) (stating that if no judicially manageable 
standards are available for judging how and when 
an agency should exercise its discretion, then it 
is impossible to evaluate agency action for 'abuse 
of discretion.'") (emphasis added); see also 
Tulingan v. Brown, 9 Vet. App. 484, 488 (1996) 
(Farley, J., concurring) (pointing out that the 
committed-to-agency-discretion rule was part of 
the common law of judicial review of agency 
action).  Instead, the only method of review 
available to the Board would be to exercise its 
own discretion in substitution of the Secretary's.  
Such de novo review is clearly contrary to 
Congress' intent when the plain language of the 
statute vests absolute discretion in the Secretary 
and the Secretary has not limited his discretion 
by regulation.  

"Congress has determined that there are questions of policy 
or resource management that are to be made by the executive 
branch and are not appropriate for judicial interference.  
See Webster v. Doe, 486 U.S. 592 (1998); Heckler, supra."  
Werden, at 468.  

In VAOPGCPREC 97-90 (Oct. 24, 1990), is was held that "[a] 
determination by a VA Loan Guaranty Officer not to take an 
assignment, or 'refund' a guaranteed loan in default is not a 
question of fact or law related to the provision of benefits 
to veterans within the meaning of [then] 38 U.S.C. 
§ 211(a)(1) [subsequently renumbered as § 511]."  As chief 
legal officer of the Department, the Board is bound by the 
precedent opinions of VA's General Counsel under 
38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 19.5 
(2004).

Here, the request to "reinstate" the guaranteed loan is 
essentially the same action that was addressed in VAOPGCPREC 
97-90, i.e., "refunding".  It was noted in that 
precedential opinion that "refunding may be used in a manner 
which is beneficial to a veteran, such beneficial use is 
provided for only in internal VA manuals. [] However, these 
manuals are merely general policy statements, and do not have 
the force and effect of law."  So it was reasoned that 
"[t]he law contains no standards for exercising the 
refunding option."  VA had to be free to act in a cost-
effective manner in dealing with loans in default in order to 
reduce the loss to the veteran, the loan holder, and the 
Federal Treasury.  Providing lengthy delays in foreclosure 
while various loan servicing options are appealed through an 
administrative process was not consistent with the policy of 
the home loan statute to reduce the risk of loss upon 
foreclosure.  So it was concluded that "refunding" was not 
a "benefit" provided by law for veterans but was one option 
for VA use in foreclosing a loan and paying the claim under 
the guaranty contract with the holder.  

Similarly, in this case the law contains no standard for 
"reinstatement" and the rationale expressed in VAOPGCPREC 
97-90 is likewise applicable here.  

In Werden, Id., the Court held that "the Board, and 
ultimately this Court, has jurisdiction to review a VARO's 
decision concerning a claimant's eligibility for a special 
adaptive housing grant" but that "the Court does not have 
jurisdiction to review the manner in which the Secretary 
disburses that grant."  Werden, at 468.  

Similarly, in this case, the Board would have jurisdiction 
over eligibility of a loan guaranty and for waiver of payment 
of loan guaranty indebtedness under 38 C.F.R. § 20.101(a)(18) 
(2004).  But, in keeping with the holding and reasoning in 
VAOPGCPREC 97-90, the question presented here in essentially 
a matter of policy or resource management that is made by 
administrative personnel against the backdrop of the changing 
world of real estate and the financial matters connected 
therewith.  Thus, while indeed unfortunate for the veteran, 
this type of RO determination does not fall within the 
purview of the Board's jurisdiction.


ORDER

Because the Board does not have jurisdiction over the VA 
Regional Loan Center's mortgage foreclosure and the authority 
to reinstate a mortgage that is in default, the appeal is 
dismissed.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


